—Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about December 11, 1998, which denied petitioners’ application to vacate a stipulation of discontinuance, unanimously affirmed, with costs.
Supreme Court properly denied, as untimely, petitioners’ ap*210plication to vacate the stipulation of discontinuance signed by counsel in June 1993. Petitioners became aware of the grounds upon which their application for vacatur of the stipulation is premised in January 1996, but, unaccountably, did not move to vacate the stipulation until more than two years later (see, Matter of Guttenplan, 222 AD2d 255, 257, lv denied 88 NY2d 812). In any case, an action by petitioner against respondent Peters would be barred by the Workers’ Compensation Law, since, it is clear, petitioners’ submissions upon this application notwithstanding, that petitioner Hardie Bouloy was injured by a co-worker during the course of their employment and while the co-worker was operating a vehicle owned by respondent Peters (see, Naso v Lafata, 4 NY2d 585, 589; Albarran v City of New York, 56 AD2d 822). Concur — Sullivan, J. P., Mazzarelli, Lerner, Rubin and Saxe, JJ.